DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 8-10, 15-17, and 22-26, as recited in an amendment filed on December 15, 2021, were previously pending and subject to a final office action filed on January 31, 2022 (the “January 31, 2022 Final Office Action”).  On April 29, 2022, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, where Applicant further amended claims 1, 8-10, and 15 (the “April 29, 2022 RCE”).  Claims 1-3, 8-10, 15-17, and 22-26, as recited in the April 29, 2022 RCE, are currently pending and subject to the non-final office action below.

Information Disclosure Statements
	The information disclosure statement (IDS) submitted on May 3, 2022 was considered by the examiner and is in compliance with the provisions of 37 CFR 1.97(b)(4).

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Claim Objections
Applicant’s arguments, see Applicant’s Remarks, p. 10, Claim Objections Section, filed April 29, 2022, with respect to objections of claims 9 and 10, have been fully considered, but they are moot in light of Applicant’s amendments to claims 9 and 10.  Specifically, Applicant amended claims 9 and 10 to clarify that depend from “the non-transitory computer readable storage medium of claim 8”.  Therefore, the objections of claims 9 and 10 are withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 10-13, Rejections Under 35 U.S.C. § 101 Section, filed April 29, 2022, with respect to rejections of claims 1-3, 8-10, 15-17, and 22-26 under 35 U.S.C. § 101, have been fully considered and they are persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised 2019 PEG”), the § 101 rejections of claims 1-3, 8-10, 15-17, and 22-26 are withdrawn in this office action.
Specifically, Applicant asserts that under Prong Two of Step 2A of the Alice/Mayo Test (i.e., whether the claim limitations are indicative of integration into a practical application), the claims are directed to “an improvement in the audio acquisition processing of information from humans during the automated generation and amending of medical records from encounter information.” See Applicant’s Remarks, at p. 12.  The Examiner agrees with this assertion.  Further, the amendments are at least deemed to apply the abstract idea in a meaningful way.
When evaluated in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the claims are patent eligible because they are deemed to be indicative of integrating an abstract concept into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  That is, while the present invention may be interpreted as being directed toward an abstract idea in the “Mental Processes” grouping of abstract ideas, which under its broadest reasonable interpretation, encompasses a which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion), such as: collecting information during an encounter between a patient and medical professional; generating a transcript of the information collected during the encounter; and editing medical records based on verbal feedback from the medical professional, the additional elements of claims 1, 8, and 15, particularly the steps directed to:
processing verbal feedback from the medical professional concerning the medical record via a machine vision system and the one or more audio acquisition devices, wherein the combination of the machine vision system and the one or more audio acquisition devices is configured to:

	obtain machine vision encounter information from the machine vision system including one or more humanoid shapes,

	process the machine vision encounter information to identify and track movement of the humanoid shape associated with the medical professional, and

	steer one or more audio recording beams of the one or more audio acquisition devices toward the medical professional while the medical professional provides verbal feedback concerning the medical record based upon, at least in part, the tracked movement of the humanoid shape associated with the medical professional,

nonetheless integrate the aforementioned mental process into a practical application by applying or using the abstract concept in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception under Prong Two of Step 2A of the Alice/Mayo Test revised in the 2019 Revised PEG. See MPEP § 2106.05(e) and USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”)).
For example, in TLI Communications LLC v. AV Auto. LLC, the Federal Circuit determined that an immunization step in a method of analyzing immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule was meaningful, because it integrated the results of the analysis into a specific and tangible method that resulted in the method “moving from abstract scientific principle to specific application.” See MPEP § 2106.05(e) (citing Classen Immunotherapies Inc. v Biogen IDEC).  In the present case, Applicant amended independent claims 1, 8, and 15 to include steps directed to (1) obtaining and processing machine vision encounter information in order to track the movement of the medical professional; and (2) steering one or more audio recording beams toward the medical professional while the medical professional provides the verbal feedback, based at least in part, on the tracked movement of the medical professional.  Similar to how identifying a lower immunization schedule was considered a meaningful limitation in Classen, directing the audio recording beams toward the medical professional while the medical professional provides the verbal feedback, based on the tracked movement of the medical professional, as described in claims 1, 8, and 15, are also deemed to be a meaningful limitations, because these steps provides a specific and tangible method for collecting verbal feedback from a medical professional in order to modify a medical record.
Further, Examiner notes paragraphs [0088] and [0089] in Applicant’s specification as filed on February 8, 2019, as providing additional support for the claims being interpreted as integrating the abstract idea into a practical application – where Applicant discloses that monitoring the one or more humanoid shapes within monitored spaces allows for identifying the amount of participants and the identities of the participants more accurately.  This disclosure provides additional support for indicating that the abstract concept is applied in a meaningful way, because the movement tracking features are used to pinpoint audio from each participant based on the participant’s location within the monitored space.  Therefore, the additional elements of claims 1, 8, and 15 are at least deemed to integrate the abstract idea identified in the January 31, 2022 Final Office Action into a practical application under Prong Two of Step 2A of the Alice/Mayo Test revised in the 2019 Revised PEG, and thus are patent eligible.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
	Applicant’s arguments, see Applicant’s Remarks, pp. 13-16, Rejections Under 35 U.S.C. § 103 Section, filed April 29, 2022, with respect to rejections of claims 1-3, 8-10, 15-17, and 22-26 under 35 U.S.C. § 103, have been fully considered, but they are moot in light of Applicant’s amendments to independent claims 1, 8, and 15.  Therefore, the combinations of the references previously cited in the January 31, 2022 Final Office Action, are not relied upon to teach the newly amended claim limitations in claims 1, 8, and 15.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8-10, 15-17, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “humanoid shapes” in claims 1, 8, and 15 is a relative term which renders the claim indefinite.  The term “humanoid shapes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The plain and ordinary meaning of the  This term is indefinite, because it is not clear what the boundaries of this term are.  For example, many objects and non-human things (such as animals, pictures, objects, shapes, etc.) may have the appearance or characteristics that resemble a human.  Therefore, one of ordinary skill in the art would not be put on notice as to the boundaries of the term “humanoid shapes” in claims 1, 8, and 15.  Examiner suggests that Applicant amend this term to clarify what Applicant means by “humanoid shapes”, or schedule an interview to discuss the claims further.  For examination purposes, the term “humanoid shapes” will be interpreted as being limited to the encounter participants (i.e., the medical professional and/or the patient).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 8-10, 15-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over:
- DiLella et al. (Pub. No. US 2012/0173281), in view of:
- Ng et al. (Pub. No. US 2012/0081504);
- Nichols (Pub. No. US 2015/0294089);
- Massengale (Pub. No. US 2017/0228500); and
- McCord (Pub. No. US 2009/0076855).

	Regarding claims 1, 8, and 15,
		- DiLella teaches:
			- a computer-implemented method, executed on a computing device, comprising (as described in claim 1) (DiLella, paragraphs [0023], [0030], [0052]; Paragraph [0052] teaches a system and method for automated data entry and transcription (i.e., computer-implemented method).  Paragraphs [0023] and [0030] teach that the dictation, transcription, and report processes employ a wireless handheld unit such as a Web-data accessible telephone (e.g., a smart phone – see paragraph [0023]) (i.e., the method is executed on a computing device), coupled to a data communication network, and advantageously used to record information and comments substantially contemporaneously with or immediately after patient appointments.):
			- a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising (as described in claim 8) (DiLella, paragraphs [0055], [0056], and [0078]; Paragraph [0055] teaches that the terminal device is programmed to cooperate with the processor 22 that handles appointments, scheduling, and patient encounter workflow management (i.e., the program enables the processor to execute the various patient encounter workflow operations).  Paragraph [0056] also teaches that the program enables the attending physician 25 to proceed according to a suitable workflow category for the patient encounter, such as a medical specialty of the physician’s practice (i.e., the program enables the processor to execute the various patient encounter workflow operations).  Paragraph [0078] teaches that the system includes modules that are supported on multiple servers or terminal devices containing the processors (i.e., the programs for collecting and processing the patient encounter information reside on non-transitory computer readable storage media).  These modules can include a subject encounter and data collection module, a transcription and assembly module and a review and editing module (i.e., the programs for collecting and processing the patient encounter information; generating the transcripts; and generating the medical reports from the transcripts).):
			- a computing system including a processor and memory configured to perform operations comprising (as described in claim 15) (DiLella, paragraph [0052]; Paragraph [0052] teaches a system and method for automated data entry and transcription (i.e., computing system).  Paragraph [0059] teaches that the system includes processors 22, 24, 26, 35 (i.e., the system includes a processor), programming, and data memory (i.e., the system includes a memory configured to perform operations), which are configured for communication over the network 30.  The processors include at least one data terminal that may be made more or less capable, and is useful alone or together with other terminals and processors for prompting the practitioner for input, and accepting data entry including a narrative (such as a handheld 24).):
				- obtaining, from the one or more audio acquisition devices, encounter information of a patient encounter (as described in claims 1, 8, and 15) (DiLella, paragraphs [0053]-[0055] and [0058], FIG. 1; Paragraphs [0053]-[0055] teach that during patient and practitioner encounter, examination, procedure and reporting (See FIG. 1 - Reference Numbers 25 and 27), notes, history, questioning, examination, treatment and follow-up information are obtained.  For example, paragraph [0058] teaches that the terminal is a handheld terminal such as a smart phone or web-capable wireless terminal (i.e., an audio acquisition device).  This form of terminal accepts and records an audio dictation for the free form part of the report.  Paragraph [0058] also teaches that the system includes free form narrative features which are used for entering physician impressions and recommendations, especially by dictation recorded either concurrently with (i.e., the encounter information is collected with the audio acquisition device during the patient encounter) or shortly after the encounter with the patient or other subject.);
				- processing, via the computing device, the encounter information to generate an encounter transcript (as described in claims 1, 8, and 15) (DiLella, paragraph [0026]; Paragraph [0026] teaches that the text discussion preferably is dictated into the audio input of the terminal, such as a data capable wireless telephone (a so-called “smart phone”), digitized and reported as an audio file from which speech-to-text transcription produces a word processor data file (i.e., processing the encounter information to generate an encounter transcript).);
				- processing, via the computing device, at least a portion of the encounter transcript to populate at least a portion of a medical record associated with the patient encounter (as described in claims 1, 8, and 15) (DiLella, paragraph [0058]; Paragraph [0058] teaches that the audio can be digitized and stored, preferably in a compressed data format, at one or more of terminals 22, 24, 26, and subjected to a speech-to-text transcription algorithm for generating word processor text to be inserted into a partly-robotically produced report (i.e., processing the encounter transcript to populate and generate a medical record).);
				- providing the medical record to a medical professional (as described in claims 1, 8, and 15) (DiLella, paragraphs [0062], [0063], and [0078]; Paragraph [0062] teaches a partly automated programmed report generator produces a report containing at least part of the narrative, inserts portions of the information from the records into the report based upon the input selections that are made and the available existing information regarding the subject or patient (i.e., generating a report based on the collected encounter information).  Paragraph [0063] teaches that a report may be developed from an encounter including the collection of information and association of that information with stored information (i.e., generating a report based on the collected encounter information).  Paragraph [0078] teaches that the report is stored in draft form, for example on processor 26 in FIG. 1.  Using the review and editing module 46, preferably in a batch mode, the draft reports for the patients or subjects are presented to the physician or an assisting staff person (i.e., providing the medical record to a medical professional), to review and edit the reports and finalize the reports for ultimate disposition.);
				- processing verbal feedback from the medical professional concerning the medical record via the more or more audio acquisition devices (as described in claims 1, 8, and 15) (DiLella, paragraph [0089]; Paragraph [0089] teaches that if a category is indicated as not normal, nominal, okay, acceptable, etc., the programming can continue to prompt with additional inquiries intended to narrow down the nature of the abnormality.  Either upon the first indication of an abnormality or attribute that is noteworthy for some reason, the terminal devices is programmed to receive from the practitioner a text explanation, preferably narrated into an audio input (i.e., processing verbal feedback from the medical professional concerning the medical record).  The text explanation, transcribed to text data if narrated aurally, is reproduced in the report.);
				- amending the medical record based, at least in part, upon the verbal feedback (as described in claims 1, 8, and 15) (DiLella, paragraphs [0031] and [0089]; Paragraph [0031] teaches that customized entries (i.e., amendments) are authored by or at least approved by the attending physician.  The customized entries are inserted as automated speech-to-text transcriptions from the recorded audio (i.e., making the amendments to the record based upon verbal feedback).  Paragraph [0089] also teaches that the text explanations [that were received from the medical professional in audio format – see paragraph [0089]), are reproduced in the report when they are transcribed to text data if narrated aurally (i.e., making the amendments to the record based upon verbal feedback).);
				- wherein, when the verbal feedback concerns including pertinent information in the medical record, amending the medical record based, at least in part, upon the verbal feedback includes: obtaining, via the computing device, the pertinent information from the encounter transcript, and modifying, via the computing device, the medical record to include the pertinent information from the encounter transcript, based, at least in part, upon the pertinent information (as described in claims 1, 8, and 15) (DiLella, paragraphs [0027] and [0031]; Paragraph [0027] teaches that after the patient appointment has concluded, the physician's attention is turned to reviewing and editing reports using the dictation features (i.e., receiving the verbal feedback to generate/amend the medical record).  Paragraph [0027] further teaches that aspects which were identified by the physician as nominal (i.e., “non-pertinent”) are used to selectively insert predetermined descriptions associated with a nominal condition for a patient as otherwise described with respect to other parameters, such as age, gender, weight, etc.  The dictated text is fit into the composed report together with the predetermined descriptions.  Paragraph [0031] teaches that report categories that are deemed nominal can be selected for inclusion or omitted.  If selected and indicated to be nominal (i.e., non-pertinent), the categories can be selected for population with pre-stored sentences or paragraphs.  If otherwise selected, and in particular if other than nominal (i.e., obtaining information that is deemed to be “pertinent”), customized entries are required. Preferably the selections are made and the customized entries are authored by or at least approved by the attending physician (i.e., modifying the medical record to include the pertinent information from the encounter transcript).).
		- DiLella does not explicitly teach a computer-implement method, non-transitory computer readable storage medium, and system, comprising:
			- a machine vision system, wherein: the combination of the machine vision system and the one or more audio acquisition devices is configured to (as described in claims 1, 8, and 15:
- obtaining machine vision encounter information from the machine vision system including one or more humanoid shapes (as described in claims 1, 8, and 15);
- processing the machine vision encounter information to identify and track movement of the humanoid shape associated with the medical professional (as described in claims 1, 8, and 15); and
- steering one or more audio recording beams of the one or more audio acquisition devices toward the medical professional while the medical professional provides verbal feedback concerning the medical record based upon, at least in part, the tracked movement of the humanoid shape associated with the medical professional (as described in claims 1, 8, and 15);
			- when the verbal feedback concerns adding absent information in the medical record, amending the medical record based, at least in part, upon the verbal feedback includes: receiving, via the one or more audio acquisition devices, a voice command from the medical professional to retrieve a first portion of information, that is absent from the medical record, from the encounter transcript, thus defining pertinent information (as described in claims 1, 8, and 15);
			- when the verbal feedback concerns removing information from the medical record, amending the medical record based, at least in part, upon the verbal feedback includes: receiving, via the one or more audio acquisition devices, a voice command from the medical professional to remove a second portion of information, that is included in the medical record, from the encounter transcript, thus defining non-pertinent information (as described in claims 1, 8, and 15);
				- modifying, via the computing device, the medical record to remove the non-pertinent information from the encounter transcript, based, at least in part, upon the non-pertinent information (as described in claims 1, 8, and 15); and
- adjusting one or more profiles associated with the medical professionals based upon, at least in part, the amendments to the medical record (as described in claims 1, 8, and 15).
		- However, in analogous art of systems and methods for tracking audio sources, Ng teaches a system and method, comprising:
			- a machine vision system, wherein: the combination of the machine vision system and the one or more audio acquisition devices is configured to (as described in claims 1, 8, and 15) ) (Ng, paragraphs [0021] and [0022]; Paragraph [0022] teaches a video conferencing terminal 200 that includes a camera 210 (i.e., a machine vision system), a display 220, locating and tracking sensors 230 and an audio source locator and tracker 240.  Paragraph [0021] teaches that the video conferencing terminal also includes a microphone (i.e., an audio acquisition device), a speaker and a controller.):
- obtaining machine vision encounter information from the machine vision system including one or more humanoid shapes (as described in claims 1, 8, and 15) (Ng, paragraph [0024]; Paragraph [0024] teaches that the camera 210 is configured to capture images and can be used for locating and tracking audio sources such as, for example, individuals who are speaking during a video conference (i.e., obtaining machine vision encounter information including one or more humanoid shapes).);
- processing the machine vision encounter information to identify and track movement of the humanoid shape associated with the medical professional (as described in claims 1, 8, and 15) (Ng, paragraph [0032]; Paragraph [0032] teaches that the system also includes an additional sensor 328 which collects data for locating and tracking an audio source.  The additional sensor 238 may be a video-based sensor that is used to detect movement of an audio source (i.e., processing the machine vision encounter information to identify and track movement of the humanoid shape).); and
- steering one or more audio recording beams of the one or more audio acquisition devices toward the medical professional while the medical professional provides verbal feedback concerning the medical record based upon, at least in part, the tracked movement of the humanoid shape associated with the medical professional (as described in claims 1, 8, and 15) (Ng, paragraph [0053]; Paragraph [0053] teaches that in step 640, the audio source is tracked.  Multimodal sensor data may be used to track the audio source (i.e., tracking the movement of the speaker using audio recording beams). Tracking may be performed according to the state diagram illustrated in FIG. 4.  In a step 650, the camera is automatically steered to view the audio source during tracking (i.e., steering the audio recording beams toward the speaker that is providing the feedback, based on the tracked movement of the humanoid shape associated with the speaker).  As such, the camera may be rotated, tilted, zoomed-in or zoomed-out.  The camera can capture images of the located and tracked audio source.  Paragraph [0017] teaches that this feature is beneficial for tracking an audio source and directing the camera to follow the audio source as it moves.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for tracking audio sources at the time of the effective filing date of the claimed invention to modify the method, non-transitory computer readable storage medium, and system for automated data entry and transcription taught by DiLella, to incorporate the steps and features directed to: incorporating a camera into the system; tracking the movement of the speakers; and directing the camera and microphone toward the speakers based on the tracked movement of the speakers, as taught by Ng, in order to track an audio source and direct the camera to follow the audio source as it moves. See Ng, paragraph [0017]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for automated medical data entry, Nichols teaches a system and method, comprising:
			- when the verbal feedback concerns adding absent information in the medical record, amending the medical record based, at least in part, upon the verbal feedback includes: receiving, via the one or more audio acquisition devices, a voice command from the medical professional to retrieve a first portion of information, that is absent from the medical record, from the encounter transcript, thus defining pertinent information (as described in claims 1, 8, and 15); and when the verbal feedback concerns removing information from the medical record, amending the medical record based, at least in part, upon the verbal feedback includes: receiving, via the one or more audio acquisition devices, a voice command from the medical professional to remove a second portion of information, that is included in the medical record, from the encounter transcript, thus defining non-pertinent information (as described in claims 1, 8, and 15) (Nichols, paragraph [0086]; Paragraph [0086] teaches that the patient’s data records may be reviewed and modified using a variety of data entry approaches including via typing (e.g., using a keyboard, tablet, mobile device), entering selections (e.g., via mouse, touchscreen), and audio cues and/or video cues, e.g., using the audiovisual input/output device 206 (i.e., receiving voice commands to modify the medical record via one or more audio acquisition devices).  In a particular approach, audio voice commands and/or key words recognized by the system (i.e., the equivalent of “pertinent information”) may be used to initiate modification of the patient’s data records (e.g., using the NLP module 222 and its associated functionalities).  Voice commands may include actionable commands such as update, delete, order, prescribe; and key words may identify fields or areas of the patient data record to be modified based on the command, e.g., health history, symptoms, conditions, prescriptions (i.e., receiving voice commands to update information in the record based on key words includes receiving a voice command to retrieve “a first portion of information that is absent from the medical record” since Applicant has amended the claims to broadly recite that pertinent information is defined as voice commands from the medical professional to retrieve and add a first portion of information; and receiving voice commands to delete information in the record is the equivalent of “removing non-pertinent information” since Applicant has amended the claims to broadly recite that non-pertinent information is defined as voice commands from the medical professional to remove a second portion of information.  NOTE: Claim Interpretation - Therefore, “pertinent information” is interpreted to be any information that is added to the medical record based on the medical professional’s voice commands; and “non-pertinent information” is interpreted to be any information that is removed from the medical record based on the medical professional’s voice commands.).  In some implementations, the content used to modify the patient’s data records may be speech that follows or that precedes the commands and/or key words.  For example, because the encounter may be recorded from start to finish, virtually any speech-derived data may be used in updating the patient’s data record (i.e., modifying the medical record to include the “pertinent information”, depending on the directive(s) from the medical professional).  Paragraph [0007] teaches that these features are beneficial for enabling a user to input and retrieve medical information without breaking line-of-sight interaction with the patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for automated medical data entry at the time of the effective filing date of the claimed invention to further modify the method, non-transitory computer readable storage medium, and system for automated data entry and transcription taught by DiLella, as modified in view of Ng, to incorporate the steps and features directed to: modifying the patient’s medical record based on voice commands, as taught by Nichols, in order to enable a user to input and retrieve medical information without breaking line-of-sight interaction with the patient. See Nichols, paragraph [0007]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for generating medical records based on audio data collected from patient-healthcare provider encounters, Massengale teaches a systems and method, comprising:
			- modifying, via the computing device, the medical record to remove the non-pertinent information from the encounter transcript, based, at least in part, upon the non-pertinent information (as described in claims 1, 8, and 15) (Massengale, paragraphs [0033], [0036], and [0037]; Paragraph [0036] teaches that at step 208, a number of key terms are identified from the text.  In general, the key text terms are determined from text that matches one of the key terms in the database. However, not all matches are automatically considered key text terms. As described above, various techniques, such as a natural language parsing program, can be employed to rely on the surrounding context of various words in the text to determine which words from the text that match key terms should identified as key text terms.  To that end, the process of narrowing down the correct key text terms can be further improved, at step 210, by running the text through a computer program to determine which key terms are not relevant and delete them (i.e., determining that non-pertinent information is included in the medical record and modifying the medical record to remove the non-pertinent information).  Deleting the key text terms means that those deleted terms will no longer be considered as germane to process of treating the patient and documenting the medical visit (i.e., modifying the medical record to remove the non-pertinent information).  Paragraph [0037] teaches that at step 212, the medical record for the patient is updated based on the key terms that are still remaining and have not been deleted (i.e., the modified medical record does not include the non-pertinent information that was removed).  Paragraphs [0033] and [0036] teaches that this feature is beneficial for narrowing down the information in a medical record to ensure accuracy and completeness, and save time for the medical provider.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for generating medical records based on audio data collected from patient-healthcare provider encounters at the time of the effective filing date of the claimed invention to further modify the method, non-transitory computer readable storage medium, and system for automated data entry and transcription taught by DiLella, as modified in view of: Ng and Nichols, to incorporate the steps and features directed to: utilizing natural language processing to determine which information is relevant and no longer relevant; and deleting the non-relevant information in the medical record, as taught by Massengale, in order to narrow down the information in a medical record to ensure accuracy and completeness, and save time for the medical provider. See Massengale, paragraphs [0033] and [0036]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems and methods for generating medical records, McCord teaches a systems and method, comprising:
			- adjusting one or more profiles associated with the medical professionals based upon, at least in part, the amendments to the medical record (as described in claims 1, 8, and 15) (McCord, paragraphs [0043], [0073], and [0074]; Paragraph [0073] teaches that the healthcare provider’s profile can be changed or updated via information received from the plurality of health information sources 114 described above (i.e., adjusting one or more profiles associated with the medical professionals based upon information in a medical record).  Paragraph [0043] teaches that the plurality of health information sources can include consumer health records 10 (i.e., the adjustments to the one or more profiles associated with the medical professionals is based, at least in part, amendments to medical records).  Paragraph [0074] teaches that this feature is beneficial for providing a facility with the ability to create and update its profile information.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for generating medical at the time of the effective filing date of the claimed invention to further modify the method, non-transitory computer readable storage medium, and system for automated data entry and transcription taught by DiLella, as modified in view of: Ng; Nichols; and Massengale, to incorporate a step and feature directed to changing or updating a health provider’s profile based on information from a consumer’s health record, as taught by McCord, in order to provide a facility with the ability to create and update its profile information. See McCord, paragraph [0074]; see also MPEP § 2143 G.

	Regarding claims 2, 9, and 16,
		- The combination of: DiLella, as modified in view of: Ng; Nichols; Massengale; and McCord, teaches the limitations of: claim 1 (which claim 2 depends on); claim 8 (which claim 9 depends on); and claim 15 (which claim 16 depends on), as described above.
		- DiLella further teaches a method, non-transitory computer readable storage medium, and system, wherein obtaining encounter information of the patient encounter includes one or more of:
			- obtaining encounter information from the medical professional (as described in claims 2, 9, and 16); obtaining encounter information from the patient (as described in claims 2, 9, and 16); and obtaining encounter information from a third party (as described in claims 2, 9, and 16) (DiLella, paragraph [0058]; Paragraph [0058] teaches that the free form narrative is used for entering physician impressions and recommendations (i.e., obtaining encounter information from the medical professional), especially by dictation recorded either concurrently with or shortly after the encounter with the patient or other subject (i.e., obtaining encounter information from the patient).).
	The motivations and rationales for modifying the system, non-transitory computer readable storage medium, and method for automated data entry and transcription taught by DiLella, in view of: Ng; Nichols; Massengale; and McCord, described in the obviousness rejection of claim 1, 8, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 3, 10, and 17,
		- The combination of: DiLella, as modified in view of: Ng; Nichols; Massengale; and McCord, teaches the limitations of: claim 1 (which claim 3 depends on); claim 8 (which claim 10 depends on); and claim 15 (which claim 17 depends on), as described above.
		- DiLella further teaches a method, non-transitory computer readable storage medium, and system, wherein providing the medical record to a medical professional includes one or more of:
			- providing a text-based copy of the medical record to the medical professional (as described in claims 3, 10, and 17); and providing an audio-based copy of the medical record to the medical professional (as described in claims 3, 10, and 17) (DiLella, paragraph [0030]; Paragraph [0030] teaches that the workflow arrangements preferably are coupled to a patient information and appointment scheduling system such that each patient encounter can produce a draft report.  In one embodiment, the reports are letters reports addressed to a referring physician or practice.  The dictation, transcription, and report composition processes can employ a wireless handheld unit such as a Web-data accessible telephone, coupled to a data communication network, and advantageously used to record information and comments substantially contemporaneously with or immediately after patient appointments.  Preferably, an audio file is saved together with an automated text transcription (i.e., providing an audio-based copy of the medical record along with a text-based copy of the medical record).).
The motivations and rationales for modifying the system, non-transitory computer readable storage medium, and method for automated data entry and transcription taught by DiLella, in view of: Ng; Nichols; Massengale; and McCord, described in the obviousness rejection of claim 1, 8, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 22,
		- The combination of: DiLella, as modified in view of: Ng; Nichols; Massengale; and McCord, teaches the limitations of claim 1 (which claim 22 depends on), as described above.
		- DiLella further teaches a method, wherein modifying the medical record based upon, at least in part, the verbal feedback includes at least one of:
			- reformatting the medical record and utilizing a different template to generate the medical record (DiLella, paragraph [0148]; Paragraphs [0146] and [0148] teaches that assembling and rending a report can include: choosing a document template to be utilized for the specific document (e.g., determined at the outset of patient encounter by input on the mobile interface device) (i.e., utilizing different templates to generate the medical record).).
	The motivations and rationales for modifying the method for automated data entry and transcription taught by DiLella, in view of: Ng; Nichols; Massengale; and McCord, described in the obviousness rejection of claim 1, 8, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 23,
		- The combination of: DiLella, as modified in view of: Ng; Nichols; Massengale; and McCord, teaches the limitations of claim 1 (which claim 23 depends on), as described above.
		- Massengale further teaches a method, wherein:
			- is a verbal command interpreted using natural language processing (Massengale, paragraph [0032]; Paragraph [0032] teaches that the dialogue text to conversion mechanism may use software to only convert dialogue to text that will be used to identify key text terms.  In other cases, all of the dialogue may be converted and software may be used to ignore words that should not be considered key text terms because of their context.  For example, if the patient responded to the medical providers question by saying “No, I have not had any headaches” then the word headache would not be considered a key text term even though the word headache may be in a database of key terms.  Alternatively, the questions asked by the medical provided may not be converted into text at all, or ignored in determining key text terms.  This can be accomplished through the use of software with a natural language parsing techniques (i.e., using natural language processing to interpret the verbal commands).  The natural language parsing technique allows only relevant key text terms to be identified, and also allows the note that is being created, and thus the eventual medical record, to mirror plain language.  Paragraph [0033] teaches that this feature is beneficial for providing the provider’s recorded speech in real time during the visit by immediately converting the speech into a medical note, and making it available to the provider before the note is finalized.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for automated medical data entry at the time of the effective filing date of the claimed invention to further modify the method for automated data entry and transcription taught by DiLella, in view of: Ng; Nichols; Massengale; and McCord, to incorporate a step and feature directed to: utilizing natural language processing to interpret the medical provider’s audio input during patient encounters, as taught by Massengale, in order to: provide the medical provider’s recorded speech in real time during the visit by immediately converting the speech into a medical note, and make it available to the provider before the note is finalized. See Massengale, paragraph [0033]; see also MPEP § 2143 G.

Regarding claim 24,
		- The combination of: DiLella, as modified in view of: Ng; Nichols; Massengale; and McCord, teaches the limitations of claim 1 (which claim 24 depends on), as described above.
		- DiLella further teaches a method, comprising:
			- determining, from the encounter information via the computing device, an identity of the respective encounter participant of the one or more encounter participants (DiLella, paragraph [0053]; Paragraph [0053] teaches that in a typical patient encounter, examination or other procedure and report, it is necessary to identify the persons involved (i.e., determining the identity of the participants involved in the encounter) and to take note of aspects of their situation and history.  The aspects that are important are affected by the reason for the encounter and the ensuing steps and results of questioning, examination, treatment and follow-up.  At least the patient is identified (i.e., determining an identity of the patient as an encounter participant) and associated with corresponding records.).
		- Nichols further teaches a method, comprising:
			- assigning a role to the respective encounter participant based upon determining the identity of the respective encounter participant (Nichols, paragraph [0086]; Paragraph [0086] teaches that speaker identification may be utilized to assign speakers to their relative sections of text in the conversation (i.e., assigning roles to the respective encounter participants), similar to scripts in a play.  Paragraph [0086] teaches that this feature is beneficial for identifying various points of the conversation and evaluating the interaction for identification of healthcare professional coaching purposes, patient follow-up, best practices identification, and other purposes.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for generating medical records based on audio data collected from patient-healthcare provider encounters at the time of the effective filing date of the claimed invention to further modify the method for automated data entry and transcription taught by DiLella, in view of: Ng; Nichols; Massengale; and McCord, to incorporate a step and feature directed to assigning speakers to their relative sections of text in the conversation, as taught by Nichols, in order to: identify various points of the conversation and evaluate the interaction for identification of healthcare professional coaching purposes, patient follow-up, best practices identification, and other purposes. See Nichols, paragraph [0086]; see also MPEP § 2143 G.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: DiLella et al. (Pub. No. US 2012/0173281), as modified in view of: Ng et al. (Pub. No. US 2012/0081504); Nichols (Pub. No. US 2015/0294089); Massengale (Pub. No. US 2017/0228500); and McCord (Pub. No. US 2009/0076855), as applied to claim 1 above, and further in view of:
- Alba et al. (Pub. No. US 2018/0225277).

	Regarding claim 25,
		- The combination of: DiLella, as modified in view of: Ng; Nichols; Massengale; and McCord, teaches the limitations of claim 1 (which claim 25 depends on), as described above.
		- The combination of: DiLella, as modified in view of: Ng; Nichols; Massengale; and McCord, does not explicitly teach a method, further comprising:
			- processing the encounter transcript to locate one or more procedural events within the encounter transcript.
		- However, in analogous art of methods for organizing, segmenting, and interpreting written and oral health documents, Alba teaches a method, comprising:
			- processing the encounter transcript to locate one or more procedural events within the encounter transcript (Alba, paragraphs [0013] and [0030]; Paragraph [0030] teaches in the context of an electronic health record and section terms 206 containing terms suitable for electronic health records, step 404 may entail the processor 102 identifying the terms “prescription medications” and “personal medical history” in the document (i.e., processing the EMR to locate one or more procedural events within the EMR).  If such section terms are identified in the document, the process 340 comprises marking the identified text as section heading(s) and segmenting the document accordingly (step 410).  Paragraph [0013] teaches that this feature is beneficial for substantially improving the usefulness of documents that were previously too disorganized to be of any practical benefit.).
	Therefore, it would have been obvious to one of ordinary skill in the art of methods for organizing, segmenting, and interpreting written and oral health documents at the time of the effective filing date of the claimed invention to further modify the method for automated data entry and transcription taught by DiLella, as modified in view of: Ng; Nichols; Massengale; and McCord, to incorporate the step and feature directed to identifying sections in a document, as taught by Alba, in order to substantially improve the usefulness of documents that were previously too disorganized to be of any practical benefit. See Alba, paragraph [0013]; see also MPEP § 2143 G.

	Regarding claim 26,
		- The combination of: DiLella, as modified in view of: Ng; Nichols; Massengale; and McCord; and Alba, teaches the limitations of claim 25 (which claim 26 depends on), as described above.
		- Alba further teaches a method, wherein the one or more procedural events include one or more of:
			- an informed consent; a personal medical history event; a family medical history event; a drug allergy event; a drug side-effect event; and a drug warning event (Morris, paragraph [0055]; Paragraph [0030] teaches in the context of an electronic health record and section terms 206 containing terms suitable for electronic health records, step 404 may entail the processor 102 identifying the terms “prescription medications” and “personal medical history” in the document (i.e., the located procedural event includes the patient’s personal medical history).).
	The motivations and rationales for modifying the method for automated data entry and transcription taught by DiLella, in view of: Ng; Nichols; Massengale; and Alba, described in the obviousness rejections of claim 1, 8, 15, and 25 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686